Citation Nr: 0115206
Decision Date: 05/09/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-05 557	)	DATE MAY 09, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating beyond 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to December 1970; he has received three Purple Heart Medals.  This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The veteran and his wife appeared before the undersigned Member of the Board in March 2001, and gave testimony in support of his claim.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claim.  

2.  The veteran's PTSD is manifested by complaints of nightmares, flashbacks, and depression.  His Global Assessment of Functioning scores (GAF) have ranged from 35 to 65.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 C.F.R. §§ 1155 (West 1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all relevant evidence regarding the claim has been obtained, and that no further assistance to the veteran is required to comply with 38 U.S.C.A. § Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) since all relevant development has been conducted.  The Board notes that, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, which applies to all pending claims for VA benefits and which provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  In the instant case, the Board finds that the RO complied with the requirements of the statute.  All relevant evidence identified by the veteran was obtained and considered.  In addition, the veteran was afforded VA examinations to assist in rating his service connected disability.  With regard to the adequacy of the examination, the Board notes that the report of the examination reflects that the VA examiner recorded the past medical history, conducted a physical evaluation, and reported the findings required to rate the disability.  For these reasons, the Board finds that the examination was adequate for rating purposes.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the veteran's claim and the Board will proceed to consider the claim on the merits. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the veteran's service medical records and all other evidence of record pertaining to the history of the service-connected disability at issue here.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic codes identify the various disabilities.  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The Board also notes that in a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans Claims (Court) addressed the issue of "staged" ratings and distinguished between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection -- which describes the present case -- and a claim for an increased rating of a service connected disability. Accordingly, the issue for appellate consideration is reflected on the first page of this decision in accordance with Fenderson.

Service connection was granted for PTSD in December 1998, and a 30 percent evaluation was assigned, effective from April 1998, the date of the veterans reopened claim.  

In a January 1997 letter from a private examiner, it was noted that the veteran had been receiving treatment for several years, and that within the last year his PTSD symptoms had intensified.  It was reported that he experienced an increase in nightmares and anger, as well as increasing intrusive thoughts with stress and inner conflict causing tiredness.  It was opined that the veterans prognosis was guarded, that he was not currently working and would not be able to return to work.  VA medical records show that the veteran was evaluated in November 1997.  It was noted that he currently resided with his wife and grown daughter and had not been employed for the last 30 months.  It was noted that he was having counseling therapy at the Vet Center and was being followed by a psychiatrist.  He complained of sleep pattern disturbances, nightmares, daytime flashbacks, anxiety, irritability, social isolation, marked startle response, depression and intrusive thoughts of his combat experiences.  Various psychological tests were administered.  On evaluation, he was alert, oriented and spontaneously conversational.  His mood was described as tending towards blandness and his range of affect was constricted.  PTSD was diagnosed.  

On VA examination in November 1998, the veteran reported having difficulty sleeping, depression, nightmares every day, and flashbacks frequently.  He reported having no friends.  On examination, he was alert and oriented with a depressed affect.  His Global Assessment of Functioning (GAF) was reported to be 65, and the diagnosis was, PTSD.  It was opined that the veterans inability to work was secondary to a heart condition rather than from his PTSD.  

In June 1999, the veteran and his wife appeared before a hearing officer at the RO and gave testimony in support of his claim.  The veteran reported that he had nightmares about every other night, and that he had flashbacks.  He reported feeling rage.  He stated that he had previously worked at a community college and that he was extremely aggressive at work.  He stated that at times he thought about killing people.  He reported that he rarely went out and spent his time on the Internet at home.  His wife stated that the veterans behavior had worsened recently, and that he became argumentative.  A complete transcript is of record. 

In July 1999, the RO received records from the Social Security Administration (SSA) regarding treatment of the veteran.  These records include treatment in the 1990s for psychiatric complaints diagnosed as major depression, PTSD, and dysthymia.  In a May 1999 letter from a counselor at the Vet Center, it was stated that the veteran had been seen for treatment since 1995. It was stated that the veteran has not had any close friendships or satisfying social interaction since service in Vietnam.  Nightmares and flashbacks were noted, as were intrusive thoughts and anger.  It was stated that the severity of the PTSD as well as other conditions rendered the veteran totally disabled and any manner of employment was out of the question.  The diagnosis was, PTSD and the GAF was 45.  

The veteran was examined by VA in August 1999.  The examiner stated that the claims file had been reviewed.  The veteran reported having regular recurrent nightmares and night sweats regarding his Vietnam experience.  It was stated that he startled easily and was hypervigilant and that he had problems with avoidance and getting close to others.  He stated that he spent most of his time at home watching television, and that he has no friends.  The examiner noted that the veteran was taking Wellbutrin and Lithium and that he has therapy weekly.  Socially, it was noted that the veteran has been married for 27 years and had little enjoyment in activities with his wife.  On mental status examination, the veteran was cooperative.  His mood and affect were blunted.  He denied auditory or visual hallucinations or problems with his thoughts.  There was no evidence of suicidal or homicidal ideation.  He was alert and oriented times three.  He showed fair insight into his disorder.  The diagnosis was, PTSD, and the GAF was 58.  

In an August 1999 letter, an examiner from the Vet Center reported that the veteran had been seen by him since May 1995.  It was opined that the veteran exhibited the full range of symptoms of PTSD.  It was pointed out that the veteran had not enjoyed close friendship or satisfying social interaction due to the stress symptomatology.  It was stated that since 1995, the veteran has been fully disabled and could not return to work.  The examiner noted that the flashbacks were absorbing and disruptive, intrusive thoughts were persistent, chronic anger ignited into fits of rage, nightmares disrupted sleep and inner conflict was unrelenting.  It was stated that the veteran remained stoic with a blunt affect.  PTSD was diagnosed and the GAF was 35.  

The veteran was examined by VA in April 2000.  The examiner noted that the veterans records had been reviewed.  The veteran reported having dreams about Vietnam which were turning into anxiety.  His psychiatric, medical, and social history were noted to be unchanged from the previous examination.  On mental status examination, it was noted that his mood was dysphoric and his affect was appropriate.  Speech was spontaneous, coherent and relevant.  It was stated that there were no signs of psychosis, and no suicidal or homicidal ideations.  He was alert and oriented times three.  Insight and judgment were fair.  The diagnosis was PTSD, and the GAF was 60.  It was reported that the veteran has been unemployed for the last five years after he started having physical problems and that was why his GAF was 60.  

In a March 2001 statement Dr. H. C. P. reported that he had been treating the veteran for approximately 8 years and that his prognosis continued to be guarded.  It was reported that he was not currently working and that it was not anticipated that he will be able to return to work.  

In March 2001, the veteran and his wife appeared before the undesigned Member of the Board and gave testimony in support of his claim.  The veteran testified that he had difficulty staying asleep, and that he had intrusive dreams at least 3 or 4 times a week.  He reported that on awakening, he must check the doors and windows to be sure that they are secure.  He stated that he has outbursts of anger.  The veteran reported that he had difficulty concentrating, that he has flashbacks, and very little social life.  He stated that he had no friends.  His wife reported that the veteran had incredible rage and that she is fearful of him.  She reported that she had to calm him down.  A complete transcript is of record.  

The Board notes that the Schedule for Rating Disabilities concerning psychiatric disability was revised in November 1996.  Since this claim was initiated after that time, only the new criteria will be considered in this decision.  

Under the rating schedule, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent rating.  A 50 percent rating for PTSD is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned under the Schedule when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.  A 100 percent rating is assigned under the Schedule when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

Following a review of the evidence of record, the Board finds that the evidence supports a finding that an increased evaluation to 70 percent is warranted for the veteran's PTSD.  In this regard, the Board notes that the veteran reported an increase in nightmares, and flashbacks.  He has no social interaction with others except his wife.  He has anger and rage.  He has not worked since 1996.  

While the GAF score does not fit neatly into the rating criteria, the GAF score is evidence which the Court has recognized as important, and the Court has defined the terms of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
 GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). A GAF score between 31 and 40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.) Id. A GAF score between 41 and 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Ibid. (Emphasis added.) See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 50). While his most recent GAF of 60 and one prior GAF of 58 represent moderate symptoms, two prior GAF scores of 35, and 45 reflect more severe symptoms.  A GAF of 35 represents major impairment; a GAF of 45 represents serious symptoms.  The most recent clinical evidence shows that the veteran continues to complain of sleep problems and flashbacks.  A longitudinal review of the evidence, including the credible testimony of the veteran and his wife, reflects that the veteran's disability severely impairs the veteran's ability to obtain or retain employment, that he is socially isolated, and that his impairment due to his PTSD more nearly approximates the criteria for a seventy percent evaluation.  

A rating beyond 70 percent is not supported by the record.  In this regard, while private examiners who have treated the veteran on an ongoing basis have linked his inability to work with his PTSD, the Board notes that VA examiners have opined that the veterans inability to work was secondary to a heart condition.   In addition, his GAF scores do not consistently show that a 100 percent rating is warranted.  The most recent VA examiner found no signs of psychosis and the veteran was alert and oriented times three.  His insight and judgment were fair.  The Board finds that the evidence reasonably supports a finding that a 70 percent evaluation, but no more, is warranted based on the record.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) (2000), provides that, in "exceptional case[s], where the schedular evaluations are found to be inadequate, . . . an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities . . ." may be granted.  Generally speaking, for a specific case to be deemed "exceptional," it should present "such an exceptional or unusual disability picture[,] with such related factors as marked interference with employment or frequent periods of hospitalization[,] as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veterans disability does not constitute an "exceptional case" as to allow for the assignment of an extraschedular rating.  The record does not show either that the veteran's disability subjects him to frequent periods of hospitalization or that it interferes with his employment to an extent greater than that which is contemplated by the assigned rating, as deemed appropriate by the Board.  And, as is apparent from the foregoing discussion, it cannot be said that the schedular rating criteria are inadequate in this instance. 


ORDER

An initial evaluation for PTSD of 70 percent is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans Appeals


  
